DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  The full scope of a “computer readable storage medium” (i.e., claim 15 and its dependent 16-20) includes transitory signals.   In this case, while the specification exemplifies various forms of a medium (page 23 of 40), it does not provide any express definition or does not disavow transitory signals.  The state-of-the-art at the time the invention was made included signals, carrier waves and other wireless communication modalities (e.g., RF, infrared, etc.) as media on which executable code was recorded and from which computers acquired such code.  Thus, the full scope of the claim covers "signals" and their equivalents, which are non-statutory per se. (In re Nuijten).   The examiner suggests clarifying the claim to exclude such non-statutory signal embodiments, such as (but not limited to) by reciting a "non-transitory computer-readable storage medium", or equivalent, consistent with the corresponding original disclosure. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over C. Jung et al., “ChameleoAD: Real-Time Targeted Interactive Advertisement for Digital Signage”, Fraunhofer IGD, 2011, Reportnummer 11rp006-FIGD, ResearchGagte, 2 cover pages, and article pages 1-9, in view of Lin et al. (US 2022/0189297 A1) and Klein et al. (US 2021/0042077 A1). 

Regarding claims 1, 8, and 15, and using claim 1 as an example, Jung discloses, except for elements identified in italicized bold below, a computer-implemented method (


    PNG
    media_image1.png
    793
    1402
    media_image1.png
    Greyscale

 )

for characterizing a crowd comprising: 

recording a video stream of individuals at a location having at least one reference point for viewing (

    PNG
    media_image2.png
    847
    1380
    media_image2.png
    Greyscale

); 

extracting the individuals from frames of the video streams (

    PNG
    media_image3.png
    281
    651
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    547
    1370
    media_image4.png
    Greyscale

 ); 

assigning tracking identification values to the individuals that have been extracted from the video streams (

    PNG
    media_image4.png
    547
    1370
    media_image4.png
    Greyscale

); 

measuring at least one type classification from the individuals having the tracking identification values (

    PNG
    media_image5.png
    237
    1377
    media_image5.png
    Greyscale

); and 

generating a crowd designation further characterizing the individuals having the tracking identification values in the location, the crowd designation comprising at least one measurement of probability that the individuals having the tracking identification values in the location view the at least one reference point for viewing (

    PNG
    media_image6.png
    356
    1432
    media_image6.png
    Greyscale

).

	As noted above, Jung does not teach:
assigning tracking identification values to the individuals, and
comprising at least one measurement of probability that the individuals having the tracking identification values.

Regarding difference A) above, Lin teaches a system for tracking objects using a Kalman filter, similar to Jung, comprising teaching assigning a tracking identification number to each tracked object ( 

    PNG
    media_image7.png
    241
    888
    media_image7.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to supplement the Kalman tracking algorithm of Jung (specifically:

    PNG
    media_image8.png
    243
    1379
    media_image8.png
    Greyscale

),  

	To include tracking identification numbers of each tracked object as taught by Lin (specifically:

    PNG
    media_image7.png
    241
    888
    media_image7.png
    Greyscale

).   

The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Jung in this manner because/in order to provide each tracked object with a unique internal identification number, as would be understood by one of ordinary skill in the art such that the computer algorithm can keep track of that specific object in a computer log as it moves about in referent to its unique ID. 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Jung, while the teaching of Lin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	Regarding difference B) above, Jung teaches:

    PNG
    media_image9.png
    292
    1384
    media_image9.png
    Greyscale

.  That is, Jung measures and relies on “dwell time” as an indication of whether a user will view the advertisement content.   However, Jung does not teach “at least one measurement of probability that the individuals” will view the advertisement. 

	Klein also discloses a system for placing targeted advertising based on a user’s characteristics (see the Abstract and figure 2A:


    PNG
    media_image10.png
    496
    571
    media_image10.png
    Greyscale



), wherein Klein teaches actually measuring a “probability” that a user will view an advertisement ( 


    PNG
    media_image11.png
    723
    1010
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    762
    990
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    875
    1028
    media_image13.png
    Greyscale

).  

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to supplement the Jung/Lin (see the Jung/Lin combination immediately above) measurement and reliance on “dwell time” as an indication of whether a user will view the advertisement content (taught by the Jung reference), by actually measuring a “probability” that a user will view an advertisement as taught by Klein.  

The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Jung in this manner because/in order to provide a better, more through are more accurate indication of whether a person will view the advertisement by adding the extra indicating factors of 
“relative amounts of time the ad viewer is focused on the display” 
“predicted speed of the ad viewer at the display”
“scope of the vision of the ad viewer”
“viewing angle for the ad”,

all as taught by Klein in the quoted sections above.  

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Jung, while the teaching of Klein continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  





Regarding claims 2, 9, and 16, and using claim 2 as an example, the computer-implemented method of claim 1 further comprising launching an advertising application, wherein the advertising application plays content at the at least one point of reference for viewing that matches the type classification, the advertising application playing the content at the point of reference when the measuring for the probability of viewing exceeds a threshold value (met by Jung/Lin/Klein as applied to claim 1 above:  Jung:

    PNG
    media_image14.png
    155
    972
    media_image14.png
    Greyscale

	As modified by Klein, probably of view is compared to the threshold:


    PNG
    media_image15.png
    819
    989
    media_image15.png
    Greyscale

).








Regarding claims 3, 10, and 17, the computer-implemented method of claim 1, wherein the type classification is selected from the group consisting of age, gender, position, and combinations thereof for the individuals having the tracking identification values (met by Jung/Lin/Klein as applied to claim 1 above:  Jung:

    PNG
    media_image16.png
    164
    991
    media_image16.png
    Greyscale

).

Regarding claims 7 and 14, and using claim 7 as an example, the computer-implemented method of claim 1, wherein the tracking identification values is anonymous (met by Jung/Lin/Klein as applied to claim 1 above:  Jung:

    PNG
    media_image17.png
    163
    1013
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    185
    965
    media_image18.png
    Greyscale


	Lin:  the tracking numbers of Lin are just numbers, and do not reflect the identities of the objects being tracked:

    PNG
    media_image7.png
    241
    888
    media_image7.png
    Greyscale

). 


Regarding claims 5, 12, and 19, the computer-implemented method of claim 1, wherein the measuring at least one type classification from the individuals having the tracking identification values comprises detecting an angle of the individual relative to the at least one reference point for viewing (met by Jung/Lin/Klein as applied to claim 1 above:  Klein, as part of the “probability” determination, teaches:


    PNG
    media_image19.png
    370
    1026
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    449
    989
    media_image20.png
    Greyscale

 ).


Regarding claims 6, 13, and 20, the computer-implemented method of claim 1, wherein the crowd designation is selected from the group consisting of a counting of the population of a crowd of the individuals, a dwell time measurement for the individuals in the crowd, an opportunity to see (OTS) measurement for the individuals in the crowd, and combinations thereof (met by Jung/Lin/Klein as applied to claim 1 above:  Jung teaches at least “dwell time”:

    PNG
    media_image21.png
    221
    1007
    media_image21.png
    Greyscale

).

Regarding claims 4, 11, and 18, the computer-implemented method of claim 1, wherein the assigning of the tracking identification values to the individuals that have been extracted from the video streams comprises: 
detecting the individuals from the frames of the video stream (Jung:

    PNG
    media_image22.png
    189
    553
    media_image22.png
    Greyscale

); 
assigning the tracking identification values to the individuals detected from the frames of the video stream (met by the combination of Jung and Klein as applied to claim 1 above; Klein teaches:

    PNG
    media_image7.png
    241
    888
    media_image7.png
    Greyscale

); 
detecting faces from the frames of the video stream (Jung:

    PNG
    media_image23.png
    91
    971
    media_image23.png
    Greyscale

); and 
matching the faces to the individuals having the tracking identification values (while this feature is not taught, it would have been obvious to one of ordinary skill in the art given the Jung/Klein combination; Jung detects people and faces and tracks them using a Kalman filter; Klein tracks objects using a Kalman filter and assigns unique tracking ID’s to the objects; it would have been obvious to associate the tracking ID’s to the faces/people given that they are one-and-the same, to ensure internal consistency of tracking). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665